Citation Nr: 1241632	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  08-37 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss.  Jurisdiction was subsequently transferred to the RO in Oakland, California.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The competent and credible evidence does not show that the Veteran's bilateral hearing loss is related to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was sent a letter in March 2007, prior to the initial adjudication, which provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Further, the Veteran was afforded a VA audiological evaluation in May 2007 to address the medical questions raised in this appeal.  The Board finds that the VA evaluation is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it described the claimed disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

As a chronic condition, hearing loss would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  In this case, the first diagnosis of hearing loss came as the result of the May 2007 examination, more than 39 years after service.  The record does not contain any earlier records of treatment for hearing loss.  Therefore, there is no indication that the Veteran's bilateral hearing loss manifested to a degree of ten percent or more within one year after discharge, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).

Although the Veteran is not entitled to service connection on a presumptive basis, he is not precluded from establishing service connection for bilateral hearing loss with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  VA treatment records, including the May 2007 VA audiological evaluation, show a diagnosis of bilateral hearing loss with pure tone threshold results sufficient to qualify as an impaired hearing disability under 38 C.F.R. § 3.385.  Thus, the current disability requirement has been met.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  In this regard, the Veteran's service treatment records do not contain a diagnosis of, or treatment for, bilateral hearing loss, nor are manifestations of hearing loss otherwise shown in service.  His September 1968 separation examination reflects clinically normal audiometric results.  See Hensley v. Brown, 5 Vet. App. 155 (1993)(noting that the threshold for normal hearing is from 0 to 20 decibels).  Additionally, the Veteran specifically denied hearing loss on the September 1968 report of medical history that accompanied his separation examination.  

It is noted that the Veteran's military occupational specialty was a Medic with Company D, 26th Engineer Battalion.  He contends that he incurred bilateral hearing loss due to acoustic trauma as a result of his duties.  The Veteran is competent to report his in-service acoustic trauma and his report is consistent with the circumstance of his service.  38 U.S.C.A. § 1154(a) (2011).  As such, the in-service injury requirement is satisfied, despite the absence of complaints or treatment in the service treatment records.

The sole question remaining for consideration, then, is whether the current hearing loss disability is causally due to such in-service noise exposure.  From the evidence of record, such causal relationship is not here demonstrated.

On May 2007 VA audiological evaluation, the Veteran reported constant exposure on active duty to noise trauma from bombs, weapons fire and mortar explosions.  He stated that as a civilian he had worked in a refinery around machinery with significant occupational noise exposure.  He also reported that he was not given ear protection, post service, until the 1980s.  Puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
55
55
60
LEFT
35
40
45
55
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  Mild to moderate bilateral hearing loss was documented.  The examiner opined:

"Hearing loss is not as likely as not secondary to military noise exposure.  Veteran worked 40 years in occupational noise exposure and his hearing loss is more likely than not secondary to occupational noise exposure."

The May 2007 opinion was accompanied by a clear rationale and was offered following a review of the claims file and an examination of the Veteran.  For these reasons, it is deemed highly probative.  Moreover, no other competent evidence of record refutes that opinion.  Thus, the medical nexus requirement has not been met.

The Veteran himself believes that his hearing loss was caused by his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  In this case, the first diagnosis of bilateral hearing loss came as the result of a March 2007 examination, more than 39 years after service.  The record does not contain any earlier records of treatment for hearing loss.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in this case, the Veteran has not alleged, nor does the record suggest that hearing loss or any symptoms of such has been present since his separation from service.

The Veteran has argued that his tinnitus claim was granted on the same evidence as that which denied his hearing loss claim.  See February 2008 notice of disagreement.  However, this is not the case.  During his examinations and in his lay statements, the Veteran had stated that his tinnitus began during his military service and that he had experienced continued symptoms of tinnitus since.  By contrast, with respect to the hearing loss claim, he has not provided credible evidence of continuous symptoms of hearing loss since service.  Indeed, he expressly denied hearing loss at the time of his separation examination.  This directly contradicts his assertion that he has experienced hearing loss from the time of active duty to the present.  Moreover, the record indicates that his post-service career also involved noise exposure, and that he did not have access to hearing protection for a significant portion of such employment.  As the audiometric findings at separation reflect normal hearing, this raises the possibility that the current hearing loss is attributable to such post-service exposures.  In any event, it cannot be found that the evidence is in equipoise as to the question of continuity, given the normal findings and denial of hearing loss by the Veteran at the time of his separation from service.

In short, for reasons expressed immediately above, the claim of service connection for hearing loss must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

							(CONTINUED ON NEXT PAGE)
			



ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


